Curia, per
O’Neall, J.
That express notice of a deed will stand, in the place of recording, is too well settled to be now questioned. Tart vs. Crawford, (1 McC. 265,) McFall vs. Sherrard, (Harp. 295,) and Anderson vs. Harris, (1 Bail. 315,) may, out of many cases decided on this subject, be cited in proof of the position.
The Judge below stated the law correctly to the jury. The only question then for us is, was there evidence of express notice? *35That there was, is too plain to he questioned. Dr. John Knox proved that the original grant to Roland Williams, and his deed to Alexander B. and Robert Stark, were placed in his hands by Jacob B. Smith, the trustee of Mrs. Sarah Stark, to make the survey, and that he showed the defendant “ Mrs. Stark’s titles.” That he was contradicted by other persons, is true. But the jury had the right to believe him, and, I have no doubt they did right in believing him. For he is an intelligent, respectable man, and had abundantly the best opportunity.of knowing what took place between himself and Knotts.
So too the very fact that Knotts soon after set about acquiring the title of the heirs of Williams, satisfies me, as very probably it did the jury, that he knew of the deed; but thought he could lay hold of the fact of the non-recording, and thus defeat the title in Mrs. Stark under it.
It is, however, enough to say, that the jury have passed upon a question of fact, on both sides of which there was testimony. Their verdict, under such circumstances, will not be disturbed.
The motion is dismissed.
Evans, Waudlaw, Frost and Withers, JJ., concurred.

Motion dismissed.